

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 2nd day of
February, 2005 between MPOWER COMMUNICATIONS CORP., a Nevada corporation (the
“Company”), and Michael J. Tschiderer (“Executive”). Capitalized terms that are
not defined within the text of this Agreement are defined in Section 6 hereof,
except as otherwise indicated.
 
WHEREAS, Company has offered continued employment to Executive and Executive has
accepted the offer;
 
WHEREAS, the Company has agreed to employ Executive upon the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises and the covenants and
agreements herein contained, the parties hereto agree as follows:
 
1.  EMPLOYMENT TERM. Subject to earlier termination in accordance with the
provisions of this Agreement, the Agreement shall become effective on February
2, 2005 (the “Effective Date”) and the term of Executive’s employment with the
Company pursuant to this Agreement (the “Term”) shall continue until either
party terminates Executive’s employment, subject to Executive’s rights and the
Company’s obligations contained in Section 4 of this Agreement.
 
2.  DUTIES; RESPONSIBILITIES. Executive shall be employed by the Company as
Senior Vice President of Finance, Controller and Treasurer and shall report
solely and directly to the Company’s Chief Financial Officer (the “CFO”). The
duties and responsibilities of Executive shall be commensurate with those duties
and responsibilities that are customarily assigned to such positions, as may be
designated from time to time by the CFO. During the Term, Executive shall devote
his full business time, attention and energies to the position of Senior Vice
President of Finance, Controller and Treasurer of the Company; provided,
however, that Executive may devote reasonable amounts of time to (i) passive
personal investments and (ii) charitable activities so long as such activities
do not interfere with his performance pursuant to this Agreement.
 
3.  COMPENSATION AND BENEFITS.
 
3.01  FIXED SALARY. For the period commencing on February 2, 2005 and continuing
during the Term, as compensation for Executive’s services, the Company shall pay
Executive a salary at the rate of $185,000 per annum (the “Fixed Salary”) in
equal bi-weekly installments less appropriate payroll deductions as required by
law. The Fixed Salary shall be reviewed at least annually thereafter by the CEO
or such other persons as appointed by the CEO.
 
3.02  ANNUAL BONUS. Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) of up to 60% of the Fixed Salary, contingent upon achieving
established goals determined by the Company in accordance with its customary
procedures and standards.
 
3.03  EXPENSES. The Company shall pay or reimburse Executive for all reasonable
business expenses incurred in the performance of Executive’s duties and which
are consistent with the Company’s policies, practices and procedures, upon
submission of appropriate vouchers and other supporting data.
 
3.04  BENEFITS. Executive and his eligible dependents shall be entitled to
participate in all general pension, profit-sharing, life, medical, disability
and other insurance, welfare and fringe benefit plans in effect for similarly
situated executives of the Company.
 
3.05  PAID TIME OFF. As set forth in Appendix B, attached hereto and
incorporated herein by reference, Executive shall not be entitled to receive
paid time off in accordance with the Company’s paid time off policy; provided,
however, Executive has the liberty and ability to take time off on a reasonable
basis, and is not required to record or track such time off.
 
4.  TERMINATION OF EMPLOYMENT. Subject to the terms of this Section 4, the
Company and/or the Executive may terminate Executive’s employment under this
Agreement at any time and for any reason.
 
4.01  TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON. In the event that
Executive’s employment is terminated by the Company for Cause or the Executive
terminates his employment without Good Reason, Executive shall receive the
following: (i) accrued and unpaid Fixed Salary through the Termination Date and
reimbursement for any outstanding business expenses; and (ii) such other accrued
compensation and benefits (including post-retirement benefits) as may be due
under the terms of the compensation and benefit plans in which Executive
participates.
 
4.02  TERMINATION WITHOUT CAUSE; RESIGNATION WITH GOOD REASON. In the event of
(A) the Company’s termination of Executive’s employment hereunder without Cause,
(B) Executive’s resignation for Good Reason, (C) Executive’s death, or (D)
Executive’s Disability, Executive shall be entitled to the following: (i) the
payments and benefits set forth in Section 4.01 hereto and (ii) a severance
benefit (the “Severance Benefit”) equal to one year of the Fixed Salary
immediately preceding the Termination Date. Payment of the Severance Benefit
shall be contingent upon Executive’s execution of a waiver and release of claims
(a “Release”) in favor of the Company and its affiliates and their respective
employees and agents, substantially in the form set forth in Appendix A. The
Severance Benefit shall be paid by the Company over approximately twelve (12)
months in bi-weekly installments less appropriate payroll deductions as required
by law. The Severance Benefit payments shall commence within one week after the
expiration of the Revocation Period, as defined in the Release. Executive shall
have no right to have paid or payable from any trust adopted by the Company, any
portion of the Severance Benefit in excess of $165,000, unless and until all
other employees entitled to receive payments from the trusts established by the
Company for the purpose of paying severance benefits have been paid in full all
of the severance benefits they are each entitled to.
 
4.03  TERMINATION DUE TO DEATH OR DISABILITY. In the event of Executive’s death
or Disability, the Fixed Salary shall immediately cease. Neither Executive, nor
his estate, as the case may be, shall be entitled to continue to receive any
benefits other than the Severance Benefit, proceeds from insurance per the terms
of any applicable policy and reimbursement of expenses. In addition, all further
vesting of options shall cease on the Termination Date.
 
4.04  NO OTHER PAYMENTS OR BENEFITS. As of the Termination Date, other than the
payments and benefits expressly provided for or referred to in this Section 4,
all obligations of the Company to Executive, other than as required by law or
provided under any applicable employee benefit plan of the Company, shall cease.
 
4.05  NOTICE OF TERMINATION. Any termination of Executive’s employment by the
Company or by Executive during the Term shall be communicated by a Notice of
Termination to the other party hereto. The Notice of Termination shall, if
applicable, indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.
 
4.06  BREACH OF RESTRICTIVE COVENANTS. If, at any time Executive breaches any of
the provisions of Sections 5.01, 5.02, 5.03 and/or 5.05 below, he shall not be
eligible, as of the date of such breach, for any severance benefits described in
this Section 4 and all obligations of the Company to pay any such severance
benefits hereunder shall thereupon cease.
 
4.07      SPECIFIED EMPLOYEES. Notwithstanding any provision of this Agreement
to the contrary, if you are a “specified employee” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), as amended by the
American Jobs Creation Act of 2004 (the “Jobs Act”), you shall not be entitled
to any payments upon a termination of your employment until the earlier of (i)
the date which is six months after your termination of employment for any reason
other than death or (ii) your date of death. The provisions of this Paragraph
4(h) shall only apply if required to comply with Section 409A of the Code.
 
5.   RESTRICTIVE COVENANTS.
 
5.01  CONFIDENTIALITY; NONDISCLOSURE. Executive understands and acknowledges
that in the course of Executive’s employment, he has had and will continue to
have access to and will learn information proprietary to the Company and its
subsidiaries affiliates (the “Company Group”) that concerns the technological
innovations, operation and methodology of the Company Group, including, without
limitation, business plans, financial information, protocols, proposals,
manuals, procedures and guidelines, computer source codes, programs, software,
know-how and specifications, copyrights, trade secrets, market information,
Developments (as hereinafter defined), data and customer information
(collectively, “Proprietary Information”). Executive agrees that during the
period beginning on the date of his hiring and continuing in perpetuity
thereafter, Executive shall keep confidential and shall not disclose any such
Proprietary Information to any third party, except as required to fulfill his
duties in connection with his employment by the Company, and shall not misuse,
misappropriate or exploit such Proprietary Information in any way. The
restrictions contained herein shall not apply to any information which Executive
can demonstrate (i) was already available to the public at the time of
disclosure, or subsequently became available to the public, otherwise than by
breach of this Agreement or (ii) was the subject of a court order to disclose.
Upon any termination of Executive’s employment, Executive will immediately
return to the Company all Proprietary Information and copies thereof in
Executive’s possession.
 
“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts and ideas, whether or not patentable, relating to the present
or planned activities, or the products and services of the Company.
 
5.02  NO COMPETING EMPLOYMENT. Executive hereby acknowledges that in the course
of Executive’s employment with the Company, Executive has become familiar, and
will become familiar, with the trade secrets of the Company Group and with other
confidential information concerning the Company Group, and that Executive’s
services have been and will be of special, unique and extraordinary value to the
Company Group. Therefore, Executive hereby agrees that for the duration of the
Restricted Period, Executive shall not, unless Executive receives the prior
written consent of the Board of Directors of the Company (the “Board”), directly
or indirectly, knowingly own an interest in, manage, operate, join, control,
lend money or render financial or other assistance to or participate in or be
connected with, as an officer, employee, partner, stockholder, consultant or
otherwise, any individual, partnership, firm, corporation or other business
organization or entity that competes with the business of the Company as such
businesses exist or are in the process of being formed or acquired as of the
Termination Date, within any geographical area in which the Company is engaged,
services customers, or was actively planning to engage during the Term or as of
the Termination Date; provided, however, that this Section 5.02 shall not
proscribe Executive’s ownership, either directly or indirectly, of less than one
percent of any class of securities which are listed on a national securities
exchange or quoted on the automated quotation system of the National Association
of Securities Dealers, Inc.
 
5.03  RESTRICTIONS ON SOLICITATION. During the Restricted Period and except as
required pursuant to Executive’s duties to the Company in connection with the
employment relationship, Executive will not, directly or indirectly: (i) solicit
or contact any customer of the Company Group (or any other entity that Executive
knows is a potential customer with respect to specific products of the Company
Group and with which Executive have had contact during the period of Executive’s
employment with the Company Group) for any commercial pursuit that to
Executive’s knowledge is in competition with the Company, or that to Executive’s
knowledge is contemplated from time to time during the period of Executive’s
employment with the Company by the Company’s business plan; (ii) take away or
interfere or attempt to interfere with any custom, trade, business, patronage or
other business relation of the Company, or induce, or attempt to induce, any
employees, agents or consultants of or to the Company Group to do anything from
which Executive is restricted by reason of this Section 5; or (iii) induce or
aid others to induce employees, agents or consultants of the Company Group to
terminate their employment with the Company Group, or interfere or attempt to
interfere with any employees, agents or consultants of the Company Group.
 
5.04  EXTENSION OF RESTRICTED PERIOD. The Restricted Period shall be extended by
the length of any period during which Executive is in breach of any of the terms
of Section 5 hereof.
 
5.05  ASSIGNMENT OF DEVELOPMENTS. During the Term, all Developments that are at
any time made, conceived or suggested by Executive, whether acting alone or in
conjunction with others, shall be the sole and absolute property of the Company,
free of any reserved or other rights of any kind on Executive’s part. During the
Term, if such Developments were made, conceived or suggested by Executive during
or as a result of Executive’s employment relationship with the Company,
thereafter, Executive shall promptly make full disclosure of any such
Developments to the Company and, at the Company’s cost and expense, do all acts
and things (including, among others, the execution and delivery under oath of
patent and copyright applications and instruments of assignment) deemed by the
Company to be necessary or desirable at any time in order to effect the full
assignment to the Company, or of Executive’s right and title, if any, to such
Developments. Executive acknowledges and agrees that any invention, concept,
design or discovery that concretely relates to or is associated with Executive’s
work for the Company that is described in a patent application or is disclosed
to a third party directly or indirectly by Executive during the Restricted
Period shall be the property of and owned by the Company and such disclosure by
patent application or otherwise shall constitute a breach of Section 5.01 above.
 
5.06  APPLICATION OF COVENANTS. The activities described in this Section 5 shall
be prohibited regardless of whether undertaken by Executive in an individual or
representative capacity, and regardless of whether performed for Executive’s own
account or for the account of any other individual, partnership, firm,
corporation or other business organization (other than the Company Group).
 
5.07  INJUNCTIVE RELIEF. Without limiting the remedies available to the Company,
Executive acknowledges that a breach of any of the covenants contained in this
Section 5 may result in material irreparable injury to the Company for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to seek a temporary restraining
order or a preliminary or permanent injunction restraining Executive from
engaging in activities prohibited by this Section 5 or such other relief as may
be required to specifically enforce any of the covenants in this Section 5.
 
5.08  REASONABLENESS OF COVENANTS. If, at the time of enforcement of the
covenants set forth in this Section 5, a court holds that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area.
 
5.09  VIOLATION AND REMEDY. If the Company reasonably determines that Executive
has breached any of the provisions of this Section 5, in addition to any other
remedies available to the Company in law or equity, the Company shall be
entitled to immediately suspend as of the date of such breach the provision to
Executive of any payments or benefits under this Agreement, including without
limitation, the Severance Benefit outlined in Section 4 of this Agreement, and
any Severance Benefits already paid shall be immediately returned to the
Company. In addition, should the Company breach any of its obligations under
this Agreement, including without limitation, the Severance Benefit outlined in
Section 4, Executive will not be bound by the provisions of Sections 5.02 and
5.03.
 
6.  DEFINITIONS.
 
“Cause” shall mean the occurrence of any of the following events: (i)
Executive’s willful material violation of any law or regulation applicable to
the business of the Company; (ii) Executive’s conviction of, or plea of “no
contest” to, a felony; (iii) any willful perpetration by Executive of an act
involving moral turpitude or common law fraud whether or not related to
Executive’s activities on behalf of the Company; (iv) any act of gross
negligence by Executive in the performance of Executive’s duties as an employee;
(v) any violation of the “Standards of Conduct” set forth in the Company’s
employee manual, as in effect from time to time; or (vi) any willful misconduct
by Executive that is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company.
 
“Disability” means (i) that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in your death or can be expected to last for a
continuous period of not less than 12 months, or (ii) that you are, by reason of
any medically determinable physical or mental impairment which can be expected
to result in your death or can be expected to last for a continuous period of
not less than 12 months, receiving income replacement benefits for a period of
not less than 3 months under an accident and health plan covering the employees
of your employer. This definition is intended to conform with Section 409A of
the Code. To the extent the definition of “Disability” under Section 409A of the
Code is modified, including pursuant to regulations promulgated thereunder, such
modification shall be similarly applied to the definition set forth herein.
 
“Good Reason” shall mean the occurrence of any of the following events: (i) a
material adverse change in Executive’s title or duties in effect on the
Effective Date; (ii) a material reduction in Executive’s Fixed Salary or Annual
Bonus opportunity in effect on the Effective Date; and (iii) the relocation of
Executive’s principal place of business to a location that is more than 35 miles
from Rochester, New York.
 
“Notice of Termination” shall mean the notice provided in the event of any
termination of Executive’s employment by the Company or resignation by Executive
during the Term which shall be communicated to the other party hereto.
 
“Restricted Period” shall mean: (i) the period during which Executive is
employed with the Company; and (ii) following a termination of Executive’s
employment with the Company for any reason, the period beginning on the
Termination Date and ending on the first anniversary of the Termination Date.
 
“Termination Date” shall be determined as follows: (i) if Executive’s employment
is terminated for Disability, sixty days after a Notice of Termination is given
(provided that Executive shall not have returned to the full-time performance of
his duties during such sixty-day period); (ii) if Executive’s employment is
terminated by the Company without Cause, the date specified in the Notice of
Termination, which date shall be no earlier than ten (10) days after the date
such notice is delivered to Executive, as the case may be (or if no date is
specified in the Notice of Termination, sixty days after the Notice of
Termination is received by the Company or delivered to Executive, as the case
may be); (iii) if Executive’s employment is terminated by the Company for Cause,
the date specified in the Notice of Termination; (iv) in the event of
Executive’s resignation of employment, the Termination Date shall be the date
set forth in the Notice of Termination, which date shall be no earlier than ten
(10) days after the date such notice is received by the Company; or (v) the
Termination Date in the event of Executive’s death shall be the date of
Executive’s death.
 
7.  NOTICES. All notices under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered against receipt or if
mailed by registered or certified mail, return receipt requested, addressed to
the Company and to Executive, at the address indicated below or to such other
person or address as may be designated by like notice hereunder. Any such notice
shall be deemed to have been given on the day delivered, if personally
delivered, or on the third business day after the date of mailing, if mailed.
 
To the Company:
 
Mpower Communications Corp.
175 Sully’s Trail, Suite 300
Pittsford, NY 14534
 
Attention: Rolla P. Huff
 


 
To Executive:
 
Michael J. Tschiderer
34 Park View Dr.
Pittsford, NY 14534
 
8.  DISPUTE RESOLUTION PROCESS. Any future dispute, controversy or claim between
the parties arising from or relating to this Agreement, its breach or any matter
addressed by the Agreement shall be resolved through binding confidential
arbitration in Rochester, New York, to be conducted by an arbitrator that is
mutually agreeable to both Executive and the Company, all in accordance with the
rules of the American Arbitration Association then in effect. If Executive and
the Company cannot agree upon an arbitrator, the arbitration shall be settled
before a panel of three arbitrators, one to be selected by the Company, one by
Executive and the other by the two persons so selected, all in accordance with
the rules of the American Arbitration Association then in effect. Judgment upon
the award rendered by the arbitrator(s) may be entered by any court having
jurisdiction over the matter. Costs and fees of the arbitration will be divided
equitably by the arbitrator between both parties; provided, however, that, in
the event that either party prevails over the other party in connection with an
arbitration arising out of a breach of this Agreement, the non-prevailing party
shall be liable for all reasonable attorney’s fees and expenses incurred in
connection with any action for damages or the enforcement of any provision of
this Agreement brought by the other party.
 
9.  MISCELLANEOUS.
 
9.01  NO RIGHTS TO CONTINUED EMPLOYMENT. Neither this Agreement nor any of the
rights or benefits evidenced hereby shall confer upon Executive any right to
continuance of employment by the Company or interfere in any way with the right
of the Company to terminate Executive’s employment, subject to the provisions of
Section 4 above, for any reason, with or without Cause.
 
9.02  EXECUTIVE’S REPRESENTATION. Executive hereby represents and warrants to
the Company that the execution and delivery by Executive of this Agreement to
the Company will not breach the terms of any contract, agreement or
understanding to which Executive is party. Executive further acknowledges and
agrees that a breach of this representation by Executive shall render this
Agreement void ab initio and of no further force and effect.
 
9.03  SUCCESSORS. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and, in the case of the Company, business successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
but no other person shall acquire or have any rights under or by virtue of this
Agreement, and the obligations of Executive under this Agreement may not be
assigned or delegated.
 
9.04  SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
9.05  WITHHOLDING. Amounts paid to Executive’s hereunder shall be subject to all
applicable federal, state and local tax withholdings.
 
9.06  HEADINGS. The headings contained in this Agreement are intended solely for
convenience of reference and shall not affect the rights of the parties to this
Agreement.
 
9.07  SURVIVAL. All of the provisions and restrictions set forth in Section 5
shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Term.
 
9.08  COUNTERPARTS. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
9.09  GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws and decisions of the State of New York
applicable to contracts made and to be performed therein without giving effect
to the principles of conflict of laws.
 
9.10  ENTIRE AGREEMENT; MODIFICATION; WAIVER; INTERPRETATION. This Agreement
contains the entire agreement and understanding between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and oral
understandings concerning the subject matter hereof, as well as all prior
written agreements, including the Retention and Severance Agreement dated
October 23, 2001, the Amendment to Retention and Severance Agreement dated
February 6, 2002, and the Letter Agreement dated February 3, 2000. Neither this
Agreement nor any of its provisions may be modified, amended, waived, discharged
or terminated, in whole or in part, except in writing signed by the party to be
charged. No waiver of any such provision or any breach of or default under this
Agreement shall be deemed or shall constitute a waiver of any other provision,
breach or default. All pronouns and words used in this Agreement shall be read
in the appropriate number and gender, the masculine, feminine and neuter shall
be interpreted interchangeably and the singular shall include the plural and
vice versa, as the circumstances may require.
 
9.11 SECTION 409A SAVINGS CLAUSE. If any provision of this Agreement contravenes
any final regulations promulgated under Section 409A of the Code or any other
Treasury guidance pursuant to Section 409A of the Code, the Company may reform
this Agreement or any provision hereof to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.
 

 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 


 
MPOWER COMMUNICATIONS CORP.
 

        /s/ Russell I. Zuckerman     /s/  Michael J. Tschiderer

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Russell I. Zuckerman
Senior Vice President & General Counsel     Michael J. Tschiderer

 












--------------------------------------------------------------------------------




 
Appendix A
 
Mpower Communications Corp.
175 Sully’s Trail, Suite 300
Pittsford, NY 14534
 
Release
 
I, Michael J. Tschiderer, am a party to an Employment Agreement (the
“Agreement”), dated February 2, 2005, with Mpower Communications Corp., a Nevada
corporation (the “Company”). The Agreement contemplates that, in consideration
for my receipt of the Severance Benefit (as such term is defined in the
Agreement), I will deliver a Release in the form set forth below, and I now
desire to deliver such Release to the Company in the manner contemplated by the
Agreement.
 
1. General Release. In consideration of the Severance Benefit, I hereby release
and forever discharge the Released Parties (as defined below) from any and all
claims, actions, causes of action, suits, costs controversies, judgments,
decrees, verdicts, damages, liabilities, attorney’s fees, covenants, contracts
and agreements (collectively, including claims, actions and causes of action set
forth in Section 2 below, “Claims”) that I may have against the Released Parties
based on or arising out of (i) my employment relationship with and service as an
employee, officer or director of the Company, and the termination of such
relationship or service, or (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof,
including, without limitation, any Claims arising under any applicable federal,
state or local law, or any law of any foreign jurisdiction, whether such Claim
arises under statute, common law or in equity, and whether or not I am presently
aware of such claim. I further agree that the payments and benefits described in
the Agreement are in full satisfaction of any and all Claims for payments or
benefits that I may have against the Company arising out of my employment
relationship, my service as an employee, officer or director of the Company and
the termination thereof. I also do forever release, discharge and waive any
rights that I may have to recover in any proceedings brought by any federal,
state or local agency against the Released Parties to enforce any laws.
 
For purposes of this release, the “Released Parties” means, individually and
collectively, the Company, its present, former and future shareholders,
partners, limited partners, affiliates, parents, subsidiaries, successors,
directors, officers, employees, agents, attorneys, successors and assigns.
 
2. Specific Release of ADEA Claims. In further consideration of the Severance
Benefit, I hereby release and forever discharge the Company and its employees,
officers and directors from any and all Claims that I may have as of the date of
my signing of this Release arising under the Federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”).
 
3. Release of Unknown Claims. I understand that I am releasing Claims pursuant
to this Agreement that I may not know about, and that is my intent. I expressly
waive all rights that I might have under any law that is intended to prevent
unknown Claims from being released and I understand the significance of doing
so. In addition, I expressly acknowledge that the Release under this Agreement
is intended to include and does include in its effect, without limitation, all
Claims which I do not know or suspect to exist in my favor at the time of
execution of this Release and that this Release expressly contemplates the
extinguishment of all such Claims.
 
4. No Pending Litigation. I hereby represent and agree that I have not filed,
and will not file, any action, complaint, charge, grievance or arbitration
against any Released Party.
 
5. No Right to Commence any Legal Action. I will not commence or join any legal
action, which term includes, without limitation, any demand for arbitration
proceedings and any complaint to any federal, state or local agency, court or
other tribunal, to assert any Claim released by me under this Agreement against
a Released Party.
 
6. Acknowledgment. By signing this Release, I hereby acknowledge and confirm the
following:
 
(a) Consultation with an Attorney. I was advised in writing by the Company in
connection with my termination of employment to consult with an attorney of my
choice prior to signing the Agreement and this Release and to have such attorney
explain to me the terms of the Agreement and this Release, including, without
limitation, the terms relating to my release of claims arising under ADEA.
 
(b) Understand this Agreement. I have read the Agreement and this Release
carefully and completely and understand each of the terms thereof.
 
(c) Twenty-One Days to Consider. I was given not less than twenty-one days to
consider the terms of the Agreement and this Release and to consult with an
attorney of my choosing with respect thereto, and that for a period of seven
days following my signing of this Release, I have the option to revoke this
Release in accordance with the terms set forth below.
 
(d) Consideration. By signing this Release, I hereby acknowledge and confirm
that I am providing the Release and discharge set forth herein only in exchange
for consideration in addition to anything of value to which I am already
entitled.
 
7. Revocation. I have the right to revoke this Release during the seven-day
period (the “Revocation Period”) commencing immediately following the date I
sign and deliver this Release to the Company. The Revocation Period shall expire
at 5:00 p.m., New York time, on the last day of the Revocation Period; provided,
however, that if such seventh day is not a business day, the Revocation Period
shall extend to 5:00 p.m. on the next succeeding business day. In the event of
any such revocation by me, the obligations of the Company to pay the Severance
Benefit pursuant to the Agreement shall terminate and be of no further force and
effect as of the date of such revocation. No such revocation by me shall be
effective unless it is in writing and signed by me and received by a
representative of the Company prior to the expiration of the Revocation Period.
 
My signature below indicates my agreement with the terms and provisions
described above.
 



         
   
   
  February 2, 2005 By:   /s/ Michael. J. Tschiderer  

--------------------------------------------------------------------------------

Michael. J. Tschiderer  
 

